BETTS, District Judge.
The proof clears the ship of negligence in the lading and carriage of the goods, and the defendant does not, by a preponderance of proof, show that the loss was not ascribable to the insufficiency or defect of the casks. The bill of lading renders the ship responsible for no more than the good appearance of the casks externally, and for all just care and stowage of it in transportation. Occult and material defects in the cask are not at the risk of the carrier, but are presumptively at that of the freighter. Decree for libelants for the freight, with a reference to a commissioner to compute the amount.